United States Court of Appeals
                        For the First Circuit

Nos. 15-1802
     15-1809


                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

               BERNARD J. MOROSCO; JAMES H. FITZPATRICK,

                        Defendants, Appellants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]



                                Before

                        Thompson, Circuit Judge,
                      Souter, Associate Justice,*
                      and Kayatta, Circuit Judge.


     Janice Bassil, with whom John Oh and Bassil, Klovee & Budreau,
LLP, were on brief, for appellant Bernard J. Morosco.
     Kerry A. Haberlin, with whom Rankin & Sultan was on brief,
for appellant James H. Fitzpatrick.
     Elizabeth D. Collery, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, Carmen M. Ortiz, United States Attorney, S.
Theodore Merritt, Assistant United States Attorney, and Brian A.

* Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
Pérez-Daple, Assistant United States Attorney, were on brief, for
appellee.

                      ____________________

                          May 12, 2016
                      ____________________
             THOMPSON, Circuit Judge.

                                  Stage-Setting

             Years back, Michael McLaughlin, James Fitzpatrick, and

Bernard Morosco worked for the Chelsea Housing Authority ("CHA"),

a public agency principally responsible for providing low-income

housing in Chelsea, Massachusetts.              McLaughlin served as CHA's

executive      director,      Fitzpatrick          as   CHA's        director    of

modernization, and Morosco as CHA's paid consultant.

             The federal Department of Housing and Urban Development

("HUD") funds three of CHA's properties — properties that have a

combined    total   of    about   350    housing    units.      As    required   by

regulation,     HUD      periodically      inspects     a    randomly-selected,

"statistically valid sample of [] units" to help ensure that CHA's

federally-funded housing is "decent, safe, sanitary . . . and in

good repair."       See 24 C.F.R. §§ 902.22(e), 902.20(a).               The Real

Estate Assessment Center ("REAC") — an agency within HUD — performs

these evaluations, though it usually has REAC-trained independent

contractors do the inspecting.             Getting a high inspection score

(90 or above) meant CHA would be considered a "high performer,"

which meant fewer inspections (every two years rather than every

year), less oversight, and more capital funding (a 3% annual

increase).     And CHA got designated a "high performer" in three

consecutive inspections — in 2007, 2009, and 2011.

                                        - 3 -
            But not all was right at CHA, it turns out.            McLaughlin

abruptly resigned his post in 2011 after a newspaper reported that

he made about $360,000 a year, even though he told state officials

that he made $160,000. As he left, McLaughlin wrote himself checks

from CHA's account for $200,000, supposedly for unused leave —

talk about throwing gasoline on a fire!

            McLaughlin's     salary   scandal      sparked     a     criminal

investigation   that   led   agents   to   Vitus   Shum,     CHA's   finance

director.     Shum copped to helping McLaughlin with the salary

scheme.   Receiving immunity, Shum also later told agents about how

he and others at CHA had rigged the HUD inspections.                 And his

revelations helped a grand jury indict McLaughlin, Fitzpatrick,

and Morosco for "knowingly and unlawfully" conspiring to defraud

the United States and its agency, HUD — a violation of 18 U.S.C.

§ 371, which makes it a crime for "two or more persons [to] conspire

either to commit any offense against the United States, or to

defraud the United States, or any agency thereof in any manner or

for any purpose."      As for the indictment's allegations, all you

need to know is this:      Morosco was a REAC-inspection consultant —

though he principally advised housing authorities on how to handle

the REAC-inspection process.     And using his REAC-inspector status,

he (the indictment added) accessed the REAC database and software,

figured out the sample of CHA units to be inspected, and passed

                                  - 4 -
the information on to Fitzpatrick, McLaughlin, or both — allowing

CHA employees to get those units up to snuff before the inspectors

came a-calling.

             McLaughlin pleaded guilty and got a 12-month prison

sentence and a $3,000 fine, on top of the 36 months he previously

got for pleading guilty to charges stemming from his salary

chicanery.    He did not testify at Fitzpatrick and Morosco's seven-

day trial — Fitzpatrick did, but Morosco did not.       A jury found

them guilty as charged.    And a judge later sentenced Fitzpatrick

to 3 months in prison, plus 1 year of supervised release, and

Morosco to 6 months in prison, followed by 1 year of supervised

release.

             Fitzpatrick and Morosco now appeal.   Between them, they

raise a battery of arguments — though not every one requires a lot

of analysis.     To make the opinion easier to follow, we organize

our   discussion   thematically,   issue-by-issue,   providing   more

background as needed.   And — spoiler alert — after working through

their claims, we affirm.

                      Void-for-Vagueness Claim

             Fitzpatrick and Morosco complain that section 371's

defraud clause — criminalizing any conspiracy "to defraud the

United States, or any agency thereof in any manner or for any

purpose" — is unconstitutionally vague as applied to them.       For

                                - 5 -
those not in the know, a law is unconstitutionally vague if it

fails to give ordinary people fair notice of what is forbidden, or

if it fails to give the designated enforcers (police, prosecutors,

judges, and juries) explicit standards (thus creating a risk of

arbitrary enforcement).     See Welch v. United States, No. 15-6418,

2016 WL 1551144, at *3 (U.S. Apr. 18, 2016).            Of course the

requisite fair warning can come from judicial decisions construing

the law.   See, e.g., United States v. Lanier, 520 U.S. 259, 266

(1997).    And judges have no business junking a statute simply

because we could have written it "with greater precision."          Rose

v. Locke, 423 U.S. 48, 49 (1975).

           Helpfully, both sides agree — rightly — that Fitzpatrick

and Morosco preserved their vagueness claim below (via a motion to

dismiss the indictment) and that our review is de novo. See, e.g.,

United States v. Hussein, 351 F.3d 9, 14 (1st Cir. 2003).           Also

helpfully, both sides concede that binding precedent squarely

forecloses this claim.1     And we second that assessment.

           Start   with   Fitzpatrick's   and   Morosco's   most   loudly

trumpeted point.    As they tell it, section 371's "defraud" clause

only bans conspiracies to deprive the government of property and




1 We still need to address their claim because, as Morosco writes,
even though controlling precedent stands in their way, "[t]his
does not mean that a second look is not warranted."
                                 - 6 -
money by dishonest schemes, a reading (they add) that jibes with

the common-law understanding of "defraud."               And such a reading

would help them (they continue) because they never scammed the

government out of property or money.           Unhappily for them, years'

worth of Supreme Court precedent holds that section 371 "is not

confined to fraud as that term has been defined in the common law,"

see Dennis v. United States, 384 U.S. 855, 861 (1966); that

defrauding the government under section 371 means obstructing the

operation of any government agency by any "deceit, craft or

trickery,   or    at   least   by    means    that     are     dishonest,"   see

Hammerschmidt v. United States, 265 U.S. 182, 188 (1924); and that

the conspiracies need not aim to deprive the government of property

or money, see id., because the act is written "broad enough . . .

to   include     any   conspiracy    for     the     purpose    of   impairing,

obstructing, or defeating the lawful function of any" government

"department," see Haas v. Henkel, 216 U.S. 462, 479 (1910).                  Ever

faithful to high-Court holding, our caselaw rejects the idea that

section 371 only bars conspiracies to defraud the government out

of property or money.       See United States v. Barker Steel Co., 985

F.2d 1123, 1136 (1st Cir. 1993) (relying on Supreme-Court cases

interpreting      section      371    and      its      basically      "similar

predecessors"); Curley v. United States, 130 F. 1, 6-10 (1st Cir.

1904) (explaining that "defraud" in section 371's forerunner has

                                     - 7 -
a broader meaning than the common-law definition — and justifiably

so because the statute's aim is to protect the government, and

deceit can impair the workings of government even if the conspiracy

does not take the government's property or money). Obviously then,

this facet of Fitzpatrick's and Morosco's vagueness thesis goes

nowhere.

           Undaunted, Fitzpatrick and Morosco also suggest that

because no statute or regulation criminalizes receiving a list of

sample units before any HUD inspection, the government could not

prosecute them under section 371.        But our cases take all the wind

out of their sails, holding as they do "that lawful activity may

furnish the basis for a" section-371 conspiracy conviction.            See

United States v. Hurley, 957 F.2d 1, 4 (1st Cir. 1992) (finding

unconvincing "defendants' asserted lack of 'fair warning' that

their   'legal'   conduct   could   be     the   basis   for   a   criminal

prosecution," noting that "[t]he statutory prohibition against

defrauding the government adequately put defendants on notice that

a scheme designed to frustrate tax collection was prohibited");

accord Barker Steel Co., 985 F.2d at 1131 (emphasizing that section

371 bans both "(1) conspiracies to commit a specific offense

against the United States, included elsewhere in the criminal code,

and (2) conspiracies to defraud the United States," and rejecting

defendants' argument "that if no other federal law or regulation

                                - 8 -
proscribes alleged conduct, then [they] cannot be held criminally

responsible pursuant to § 371" — "[i]f the second clause were

interpreted to require commission of a specific offense, it would

have the same meaning as the first clause thus rendering the second

clause redundant"); United States v. Tarvers, 833 F.2d 1068, 1075

(1st Cir. 1987) (stressing that section 371 "does not require that

the means used to achieve the unlawful goal of the conspiracy be

unlawful").    So   this   aspect   of   Fitzpatrick's   and   Morosco's

vagueness theory also goes nowhere.

          In what is basically a Hail Mary pass, Morosco argues

that two fairly recent cases signal a new willingness on the high

Court's part to entertain vagueness challenges — a willingness

(the argument goes) that we must emulate.          The two cases are

(1) Skilling v. United States, 561 U.S. 358 (2010), limiting

"honest services" fraud so that it only applies to defendants

involved in either bribery or kickback schemes, and (2) Johnson v.

United States, 135 S. Ct. 2551 (2015), declaring the Armed Career

Criminal Act's residual clause — a provision dealing with crimes

that "involve[] conduct that presents a serious potential risk of

physical injury" — too vague to be enforced.             His pass falls

incomplete, however, and for a simple reason.        Neither Skilling

nor Johnson overruled the Haas/Hammerschmidt line of section-371

cases.   And because overruling Supreme Court precedent is the

                                - 9 -
Court's job, not ours, we must follow Haas/Hammerschmidt, etc.

until the Court specifically tells us not to — something that is

true even if these long-on-the-books cases are in tension with

Skilling and Johnson (and we do not suggest that they are).                    See

Hohn v. United States, 524 U.S. 236, 252–53 (1998) (declaring that

Supreme   Court    "decisions      remain    binding    precedent     until   [the

Court]    see[s]   fit    to    reconsider    them,    regardless     of   whether

subsequent    cases      have   raised   doubts       about   their   continuing

vitality"); Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490

U.S. 477, 484 (1989) (instructing that "[i]f a precedent of this

Court has direct application in a case, yet appears to rest on

reasons rejected in some other line of decisions, the Court of

Appeals should follow the case which directly controls, leaving to

this Court the prerogative of overruling its own decisions"); see

also United States v. Coplan, 703 F.3d 46, 61-62 (2d Cir. 2012)

(rejecting the idea that a circuit court should use Skilling to

rework controlling section-371 precedent, noting that lower courts

should leave any reworking to the Supreme Court); Specter Motor

Serv. v. Walsh, 139 F.2d 809, 823 (2d Cir. 1943) (L. Hand, J.,

dissenting) (cautioning lower courts against "embrac[ing] the

exhilarating opportunity of anticipating" the overruling of a

Supreme Court decision), vacated sub nom. Spector Motor Serv. v.

McLaughlin, 323 U.S. 101 (1944).

                                     - 10 -
                  With the vagueness issue out of the way, we press on.

                             Insufficient-Evidence Claim

                  Basically 1 page of Morosco's 68-page brief contains an

attack on the judge's decision not to acquit him because of

insufficient         evidence.          The    parties    correctly       agree     that    he

preserved the issue for appeal — so our review is de novo, taking

all       facts    and   inferences      in    the     light    most    friendly     to    the

government,          and     drawing      all     credibility           choices     in     the

government's         favor    as    well.         See,       e.g.,     United     States    v.

Munyenyezi, 781 F.3d 532, 536 (1st Cir. 2015).                                  Sufficiency

arguments seldom succeed.               See United States v. Correa-Osorio, 784

F.3d 11, 26 (1st Cir. 2015).                  So it is here.

                  Morosco's main argument is that the evidence did not

demonstrate that he had sabotaged HUD's quality-control efforts,

meaning (his theory runs) that the government's case against him

floundered because prosecutors never "show[ed] that a function of

the government was targeted."                  But we beg to differ.

                  Viewed    from    a    government-friendly            perspective,       the

trial record reveals the following (we only hit the highlights):

          HUD fears that if housing-authority employees get advanced

           notice of which units REAC planned on inspecting, the entire

           inspection      regime   —    designed       to     ensure    the    units     were

           "decent, safe, sanitary . . . and in good repair," remember,

                                              - 11 -
    see 24 C.F.R. § 902.20(a) — would be compromised.   And that

    is because tipped-off employees could then concentrate their

    energies and resources on just fixing those units up for

    review.

   Unsurprisingly then, REAC's inspector-training guide makes

    clear that inspectors cannot "[p]rovid[e] the property owner

    with the sample units ahead of time, so that the owner can

    clean up the units to be inspected," and that such conduct

    constitutes "gaming" and "an attempt to cheat the system."

    Also unsurprisingly, to log on to REAC's server, inspectors

    have to accept what are called "Rules of Behavior" — rules

    that say that inspectors' user IDs and passwords "are to be

    used solely in connection with the performance of [their]

    responsibilities as set forth in [their] job description,

    contract or agreements with [HUD]."       Tellingly, Morosco

    admitted in an email that as "an actively certified REAC

    inspector," he was "very familiar with the REAC inspection

    process."


   In late 2006, Morosco told Fitzpatrick and Shum that he could

    access an REAC database and come up with the units REAC

    planned on inspecting in 2007 — even though he (Morosco) was

    not the inspector for that job.   Fitzpatrick and Shum passed

    that juicy tidbit on to McLaughlin, who was gung-ho about
                            - 12 -
    the idea — McLaughlin badly wanted that "high performer"

    designation we talked about earlier.              So Morosco downloaded

    key data for CHA's upcoming inspection from REAC's server

    (the    data      included   "demographic"         info,     e.g.,    CHA's

    buildings, the units within the property), info he could get

    because of a glitch in the server's security features.

   Armed with all this data, Morosco generated the sample of

    the units REAC would inspect in 2007.              He gave the list to

    Fitzpatrick, who then gave it to Shum. And Shum went through

    the list and matched the numbers there with CHA's rent roll

    (REAC only inspects "inhabited units").

   After getting clued in on the list, McLaughlin organized

    "SWAT    teams."        Comprised       of   CHA's       management    and

    administrative personnel (Fitzpatrick was involved), SWAT-

    team    members    checked   and     re-checked    the     to-be-inspected

    units — and those units only.           CHA's maintenance department

    then fixed any problems flagged by the SWAT teams, thus

    ensuring    that    those    units    were   "perfect."         Meanwhile,

    maintenance work on the other units "slowed down."

   Inspection day 2007 eventually came and went, with the REAC

    inspector generating a list of to-be-inspected units that

    matched Morosco's and with REAC's scoring netting CHA the

    coveted "high performer" designation — which, again, meant

                                 - 13 -
    fewer inspections and less oversight by HUD, and more money

    for   CHA.     A   quick    word    about   REAC's   scoring   system:

    Inspectors inspected not only the inside of the units but

    also the property's common areas, exterior, and building

    systems.     Plus they inspected other elements, like CHA's

    management and finances.           Without getting bogged down with

    the math, we simply note that unit inspections accounted for

    10% of the overall score.

   The next two inspections — in 2009 and 2011 — involved the

    same basic script:      Morosco would generate a list of to-be-

    inspected units, using data he got from REAC's server; he

    would give the list to Fitzpatrick, who would give it to

    Shum; McLaughlin would then send the SWAT teams to the

    selected     units;   and   after    the    inspections,   REAC   would

    designate CHA a "high performer."

   During all this, Fitzpatrick and McLaughlin warned Shum not

    to tell a soul about how they had gotten the list.             Fearing

    that CHA personnel might wonder why the SWAT and maintenance

    teams spent so much time and effort on only a few units,

    McLaughlin came up with a false cover story — that Shum had

    devised a "formula" for predicting which units REAC would

    check out.     Fitzpatrick clued Shum in on that plan.



                                 - 14 -
      At some point, Fitzpatrick got an email from an official

       with another housing authority asking if CHA used a REAC

       consultant.    "I guess we need to talk to [McLaughlin] about

       whether we mention Bernie [Morosco] (and I'm sure we don't

       mention Bernie's 'extra services'!!!)," Fitzpatrick said in

       an email to a CHA colleague, adding "[t]his is a little bit

       of a dilemma!!" Also, in an email he sent to Morosco entitled

       "Information   embargo,"    Fitzpatrick   "specifically   .   .   .

       remind[ed] [Morosco] again" that a certain CHA manager "is

       not in the REAC inner circle."      McLaughlin described that

       manager as having a "big mouth."

      Fitzpatrick also gave Morosco both his personal email address

       and Shum's so that communications about the inspection-

       rigging scheme would not be on CHA's email system.

So despite what Morosco argues, the evidence sufficed for a

reasonable jury to conclude that the conspiracy did target a

legitimate HUD function — namely, assessing the physical condition

(e.g., habitability) of CHA's federally-funded properties.

           Noting that "the physical inspections of the units only

constituted 10% of the overall score," Morosco theorizes that it

is "possible that the CHA would have been deemed a high performer




                                  - 15 -
regardless of [his] assistance."2      But his theorizing is undone by

our standard of review, "which is heavily stacked against him" —

don't forget, we must take the facts in the light most flattering

to the government's theory of the case, not his. See, e.g., United

States v. Guerrier, 669 F.3d 1, 8 (1st Cir. 2011); United States

v. Lee, 790 F.3d 12, 13 (1st Cir. 2015) (explaining that we must

analyze the evidence "in the light most favorable to the jury's

guilty verdict").

          Ever persistent, Morosco contends that CHA fixed units

"throughout   the   year   and   not   just   in   preparation   for   the

inspections," which (he suggests) shows that any conspiracy did

not "affect[]" or "undermine[]" CHA's "quality control." The claim

is both wrong and irrelevant.     It is wrong because the evidence —

considered in the proper light (afresh, and in the light most

agreeable to the government) — shows maintenance work on other

units had "slowed down."     And it is irrelevant because — as the

government correctly notes — "the crime did not consist of having




2  Even if the advance notice had zero impact on the REAC
inspection's outcome, whether or not a conspiracy's objective is
actually achieved is irrelevant to a conviction for conspiracy,
because "the essence of a conspiracy is 'an agreement to commit an
unlawful act.'" United States v. Jimenez-Recio, 537 U.S. 270, 274
(2003) (quoting Ianelli v. United States, 420 U.S. 770, 777
(1975)). The "agreement is a distinct evil which 'may exist and
be punished whether or not the substantive crime ensues.'" Id. at
274-75 (quoting Salinas v. United States, 522 U.S. 52, 65 (1998)).
                                 - 16 -
shabby housing units but of conspiring to keep HUD from accurately

assessing them."

          Finally, in something of an offhand suggestion, Morosco

calls the evidence inadequate because it (supposedly) did not show

"that [he] had an agreement with CHA, that he joined an illegal

conspiracy with the required intent or that the purpose of the

scheme was to defraud the government."       This single-sentence

suggestion is both unaccompanied by a discussion of the relevant

evidence and unsupported by citation to legal authority.   What we

have here "'is hardly a serious treatment of . . . complex

issue[s]'" and is "not sufficient to preserve these points for

review" — so these arguments are waived for lack of adequate

development in briefing.   See Rodríguez v. Mun. of San Juan, 659

F.3d 168, 176 (1st Cir. 2011) (quoting Tayag v. Lahey Clinic Hosp.,

Inc., 632 F.3d 788, 792 (1st Cir. 2011)); see also United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (warning that litigants

must do more than mention arguments "in the most skeletal way,

leaving the court to do [their] work").      But even if we were

inclined to overlook this waiver — and we are not — there is no

merit to Morosco's arguments:     given the bullet-point summary

above, we think that the government presented enough evidence for

a reasonable jury to conclude that Morosco knowingly conspired

with other CHA-connected colleagues to impair REAC's inspections

                              - 17 -
and that he intended to achieve the conspiracy's goal through

deceitful means.

           Enough said about Morosco's sufficiency claim.

                   Jury-Pool-Contamination Claim

           McLaughlin's      arrests,    indictments,    and   guilty   pleas

related to his salary-hiding and inspection-rigging activities

received pervasive publicity.           So before trial in their case,

Fitzpatrick and Morosco asked the judge to question persons in the

venire pool about this. Fitzpatrick, for example, wanted the judge

to ask them:   "Have you read any newspaper accounts of events at

the [CHA] in the recent past?         If you remember, what do you think

of what you read or heard?"          And after telling them that "one of

the   co-conspirators   is    the    [CHA's]   former   Executive   Director

Michael McLaughlin," Morosco wanted the judge to ask:               "Do you

know or have you read of any information concerning this housing

authority or this person?"          Trying to respond to these requests,

the judge told the venire panel that "[o]ne of the persons who the

[g]overnment alleges was involved in this case was" CHA's executive

director, "a fellow by the name of Michael McLaughlin."             And then

to "sharpen this a bit more," the judge said (emphasis ours):

      Mr. McLaughlin has pleaded guilty in this case for
      himself.   It received some publicity, the case has
      received some publicity. Do any of you recall hearing
      anything about the case with that in mind?


                                    - 18 -
              A few jurors responded affirmatively.               So the judge

stressed two things.      First, "the fact that you have been exposed

to some information about the case is not disabling, necessarily,"

he said, "but it is something I want to explore."                   And second,

"now that you are involved in the jury selection process," he

added, "[y]ou have got to keep yourself immune from any outside

influence at all" — "[y]ou have just got to put it out of your

mind."     The judge then questioned the potential jurors who had

acknowledged some pretrial-publicity exposure.             One — juror no. 14

— had seen "there was an investigation" but did not know the

details.      Another — juror no. 5 — had heard there was a "scandal,

basically," but nothing "in depth."           And a third — juror no. 18 —

had   heard    "there   was   a   problem"    at   the   CHA,   i.e.,   possible

"cheating and a man pleaded guilty."           Yet they all confirmed that

they could decide the case based solely on evidence presented in

court.   The parties agree that the judge did not specifically ask

any potential juror if knowing about McLaughlin's guilty plea could

affect his or her ability to decide the case impartially — however

no party asked the judge to inquire further.                    Ultimately, the

defense struck jurors no. 14 and 18; juror no. 5 sat on the jury,

however.

              After a break for lunch, Morosco's lawyer said at sidebar

that she was "very concerned" that the judge had "told the jury"

                                     - 19 -
about McLaughlin's guilty plea, adding that she "had no idea" that

the judge "was going to do that" and that "[p]art of the reason"

she was "so concerned" was "the defense here is whether or not a

crime is committed and the issue of criminal intent."   The judge,

however, thought "this is belated," noting that he had made the

comment "about two hours ago . . . in response to your request" —

"I do not see it as a problem," he said, and "I believe that it

has been waived."

          Before the trial got underway, the judge told the chosen

jurors that "this case is to be decided solely on the basis of the

evidence that is presented here in the courtroom and in light of

the law that I give you."   And after warning them not to do their

own research during the trial, the judge told them that they did

"not have to do anything at all except pay attention here in the

courtroom while the evidence is submitted."

          Later at the final-instruction conference (held shortly

before the trial ended), the prosecutor brought up the judge's

pre-trial reference to McLaughlin's plea and asked if the judge

intended to "make it clear" that the jury "should not consider

anything about him," including "whether he was prosecuted or not."

As a suggestion, the prosecutor proposed that the judge tell the

jury to "keep in mind that whether anyone else should be or was

prosecuted for this crime is not a proper matter for you to

                              - 20 -
consider."     Responding, the judge said that he "may have said"

that McLaughlin "had been convicted" but thought that he "did not

say of what, in what circumstance."             The judge, however, added

that "if you want something more on that, I will" do it.

             In his final charge, the judge told the jurors that they

had "to decide this case solely on the basis of the evidence that

was actually admitted here, not something else," and that they had

to   "analyze"   the   question   of    guilt   "separately   as   to   each"

defendant.     The judge expanded on this point:

      You have heard about other people who the parties believe
      are culpable in some fashion or another, but we are
      concerned about [Fitzpatrick and Morosco], and you are
      concerned about [Fitzpatrick and Morosco] individually
      in your evaluation. And so, I emphasize, again, that
      you must give separate and individual consideration to
      the charge against each defendant, and the fact that you
      find one defendant not guilty or guilty does not mean
      that you find the other defendant guilty or not guilty.

And in describing the crime of conspiracy, the judge did refer to

McLaughlin,      but    without        mentioning    McLaughlin's       plea:

Prosecutors, the judge said, have proceeded against two persons

      that they say are members of the conspiracy. There are
      others. The [prosecution] has suggested, more than
      suggested, that Mr. McLaughlin was part of it, Mr. Shum
      was part of it. So, you are considering any two people
      who have created this agreement, and then you are asking
      did these guys, these two defendants, willfully join
      that conspiracy with the knowledge that I have outlined
      for you.

The judge then stressed that in deciding whether Fitzpatrick or

Morosco had joined the conspiracy, jurors had to consider each
                                  - 21 -
defendant's "own words and actions," plus "the acts and statements

of other persons [jurors] may find to have been members of the

conspiracy made during and in furtherance of the conspiracy."             And

after telling jurors that "arguments and statements of counsel"

were not "evidence in the case," the judge explained that "it is

the evidence" — i.e., "what you heard on the stand, the documents

that you have seen" — that matters.            He also reminded them that

Fitzpatrick and Morosco enjoyed a presumption of innocence until

proven guilty beyond a reasonable doubt.

              Fitzpatrick's and Morosco's lawyers objected to none of

these instructions. And, by the way, no one — not the prosecution,

not the defense, and not the judge — ever mentioned McLaughlin's

guilty plea in the jury's presence after the jury-empanelment

process wrapped up.

              Before us, Fitzpatrick and Morosco say that the judge's

telling potential jurors that McLaughlin had "pleaded guilty in

this case" denied them their constitutional right to have the

jury's verdict based solely on the trial evidence.              Noting that

his   trial    defense   pivoted   off   his   belief   that   Morosco   "had

legitimate access to the list," Fitzpatrick writes that the judge's

comment   about    McLaughlin's    pleading     "guilty   to   the   charged

conspiracy" (actually, the judge said that McLaughlin had pleaded

guilty to something "in this case," without saying what he had

                                   - 22 -
pled to) was really "tantamount to informing" prospective jurors

that McLaughlin did not believe the legitimate-access claim — and

so neither should they. Similarly, Morosco thinks that the judge's

remark about McLaughlin's guilty plea "planted the seed" in the

would-be jurors' minds that Morosco had to have been part of the

conspiracy    —   something   Morosco   could   not   counter   on   cross-

examination because McLaughlin did not testify.

             The government candidly (and commendably) concedes that

the judge "should not have" mentioned McLaughlin's guilty plea to

the jury pool.     We agree, for caselaw has long recognized that a

jury's "'exposure to extrinsic information deprives a criminal

defendant of the protections of the Sixth Amendment'" — e.g., "'his

right of confrontation, of cross-examination, and of counsel'" —

and that "[t]he jury's exposure to extrinsic facts is especially

troubling when the trial judge is the source of the information."

See United States v. Ofray-Campos, 534 F.3d 1, 18 (1st Cir. 2008)

(quoting United States v. Santana, 175 F.3d 57, 65 (1st Cir. 1999))

(alteration omitted).

             Still, the parties bicker over plenty of stuff, like

whether   Fitzpatrick     preserved     this    argument    for      appeal:

Fitzpatrick says that he did preserve it — agreeing that he did

not object below, Fitzpatrick notes that Morosco did and suggests

that Morosco's objection gave the judge a chance to fix things

                                 - 23 -
before irreparable harm occurred, and so we should consider the

claim preserved for both of them.           The government, contrastingly,

contends that Fitzpatrick did not preserve it — agreeing with

Morosco that his objection preserved the issue for him (a point on

which we offer no opinion, since no one has put that issue in

play), the government argues that Fitzpatrick cannot piggyback on

Morosco's objection, and so plain-error review is called for.             For

simplicity we will assume that Fitzpatrick preserved the argument,

because it does not change the outcome.

             We review preserved jury-contamination claims for abuse

of discretion.      See id. at 20-22.   But there is a wrinkle:      If the

jury's contact with outside info "did not occur inadvertently" and

was "accompanied by 'egregious circumstances,'" and if the judge's

actions were not curative, then we will presume prejudice and

review for harmless error.      See id.       That is, we will see if the

government    has   proved   "beyond    a    reasonable   doubt"   that   the

complained-of constitutional error "did not contribute to the

verdict," id. at 22 (quoting Chapman v. California, 386 U.S. 18,

24 (1967)) — a fact-specific exercise that requires us to consider

(among other things) the evidence's "centrality" and "prejudicial

impact," as well as "the use to which the evidence was put, and

the relative strength of the parties' cases," id. (quoting United

States v. García-Morales, 382 F.3d 12, 17 (1st Cir. 2004)); see

                                 - 24 -
also generally United States v. Schneiderhan, 404 F.3d 73, 80 (1st

Cir.    2005)      (noting     that     harmless-error       review   turns       on   an

evaluation of the totality of the evidence).

              The     sides    battle     over    whether     we    should    presume

prejudice — Fitzpatrick and Morosco say we should; the government

says we should not.            But we can duck the question.              And that is

because even assuming — favorably to Fitzpatrick and Morosco —

that the presumption applies, we can classify the judge's comment

about McLaughlin's guilty plea as harmless beyond a reasonable

doubt.

             The Evidence's Centrality and Prejudicial Effect

              On     whole-record       review,   we,   unlike     Fitzpatrick         and

Morosco, think that the judge's off-base pretrial remark — that

"Mr. McLaughlin has pleaded guilty in this case for himself" — was

(at best) minimally "central" and "prejudicial."                      Just hear us

out, please.

              The info about McLaughlin's plea could suggest simply

that    he    knew    more     about    the   inspection-rigging          scheme    than

Fitzpatrick or Morosco.                It could also provide a scapegoat so

jurors would know that someone got pinched for the scheme.                        And it

could suggest that Fitzpatrick and Morosco must really believe in

their    innocence.           The   defense's     argument    —    that    info    about

McLaughlin's plea suggested that he thought a crime had occurred,

                                         - 25 -
thus eviscerating the defense's no-crime-had-occurred defense — is

both speculative and weak, because it is clear that some people

were indeed trying to cheat the inspection regime.

               Keep in mind as well what the judge told prospective and

then selected jurors:           He, for example, told the jury panel that

prior    knowledge      about    the       case     or    the     defendants      may   be

disqualifying and must play no role in the verdict.                           And after

speaking to those potential jurors claiming to know something about

the case, the judge concluded that they could remain impartial.

More, the judge told the panel members that they must decide "the

case in light of the evidence that is presented."                              Defining

evidence as what "you heard on the stand, the documents you have

seen," the judge also told the seated jurors that they had to

assess the guilt or innocence of each defendant separately — so

although the parties may believe "other people . . . are culpable

in    some    fashion   or   another,       .   .   .    we     are   concerned     about"

Fitzpatrick and Morosco, the judge stressed. True, the judge never

told prospective or sitting jurors (either during his inquiry or

during       his   instructions)     to     ignore       what    he   had    said   about

McLaughlin's plea.       But neither Fitzpatrick nor Morosco ever asked

the judge to do or say more on that score.                      Also and importantly,

the judge's single mention of McLaughlin's plea happened before

the   seven-day      trial   began     —    way     before      the   jury   retired    to

                                       - 26 -
deliberate.   Critically too, no party made use of McLaughlin's

plea during the trial — further weakening any argument concerning

the centrality and prejudicial impact of the judge's out-of-bounds

comment.

           Not so fast, Fitzpatrick and Morosco argue:     the level

of prejudice here is on par with the level of prejudice in Ofray-

Campos, a conspiracy case in which the judge had told the jury

that 37 nontestifying codefendants were sitting in prison — an

error we found harmful to some of the appellants.          Actually,

however, their cases are worlds apart from Ofray-Campos.    There we

found a "direct" link between the disclosed info and the verdict

because (among other things) the jury had asked for that data while

deliberating (not our situation) and had returned with a guilty

verdict soon after hearing from the judge (not our situation

either) — circumstances, we concluded, that suggested "that the

jury attributed weight to the trial judge's response, and indeed

considered the . . . response to be important, if not critical, in

arriving at the verdict."    See 534 F.3d at 24-25.      Given these

night-and-day differences between these cases — there is nothing

approaching that kind of "direct" link here, after all — Ofray-




                              - 27 -
Campos adds no oomph to Fitzpatrick's and Morosco's prejudice

claims.

                            The Evidence's Strength

            That leaves us with the task of weighing the strength of

each side's case.         Focusing on Fitzpatrick's first, we emphasize

the following (some of which we've already noted in this opinion):

One, Fitzpatrick pinned his not-guilty hopes below on a "legitimate

access" defense — a defense premised largely on his testifying at

trial that Morosco had told him that he (Morosco) had "legitimate

access" to an "algorithm" that CHA could use to come up with a

list of to-be-inspected units.                 Two, according to testimony from

others (as Fitzpatrick is at pains to point out), both he and

Morosco told CHA colleagues that getting advance notice of the

list was not a problem.                Three, the judge (Fitzpatrick argues)

blew that defense out of the water when he told the jury pool about

McLaughlin's      guilty    plea       —    info     (the   theory      continues)   that

suggested    to    the     pool    members         that     McLaughlin     thought    the

legitimate-access idea was hooey.                  And four, Fitzpatrick testified

that he had "never organized or directed any SWAT team" and that

he had told Shum that he did not think Morosco's plan would work.

Cf.   generally     id.    at     28       (commenting      that   in    assessing    the




                                            - 28 -
evidence's    relative    strength,    it   is   "significant"    that   the

defendant "testified on his own behalf").

             Turning now to the government's side of the ledger, we

note the following (some of which we've also mentioned before):

     Shum testified that he and Fitzpatrick told McLaughlin about

      Morosco's idea for how to rig the REAC inspections.

     Fitzpatrick   got   the   list   of   to-be-inspected      units   from

      Morosco.   And then Fitzpatrick sent the list Shum's way, Shum

      also said on the stand.

     Shum further testified that Fitzpatrick told him "not to tell

      anybody" about how he (Fitzpatrick) had gotten the list of

      units from Morosco.

     And Shum noted that Fitzpatrick had given Morosco their

      personal email addresses to bypass CHA.

     Testifying under an immunity agreement, Richard Russell —

      formally with CHA's maintenance department — explained in

      court that before the 2011 inspection, Fitzpatrick had given

      him the list of units that REAC would inspect.        Russell added

      that he saw the REAC inspector generate the random sample on

      inspection day — and that REAC's list matched up with the

      units on the list Fitzpatrick had given him before the

      inspection.



                                 - 29 -
             Prosecutors did not just rely on cooperating-witness

  testimony. They also relied on documentary evidence, like this:

     After a person working for a different housing authority asked

      him if CHA used a REAC consultant, Fitzpatrick emailed a

      coworker,      writing    that     "I   guess      we   need   to    talk    to

      [McLaughlin] about whether we mention [Morosco] (and I'm sure

      we     don't    mention     [Morosco's]           'extra   services'!!!)."

      Fitzpatrick's email — which the judge admitted as an exhibit

      — closed with, "[t]his is a dilemma!!"

     In   another    email    exhibit    —     bearing    the   subject    heading

      "Information embargo" — Fitzpatrick "reminded" Morosco that

      a particular CHA manager "is not in the REAC inner circle."

     Despite claiming that he had "never organized or directed any

      SWAT team," an email exhibit showed that Fitzpatrick had asked

      others to "clear" their calendars for SWAT-team inspections.

     And despite also claiming that he did not think Morosco's

      plan    would    work,     another        email     exhibit    showed       that

      Fitzpatrick had encouraged Shum to "work your magic" in

      getting ready for the next inspection — remember, the first

      inspection under Morosco's plan had netted CHA the high-

      performer designation.

             Significantly too, Fitzpatrick's own words — drawn out

on cross- and recross-examination — weakened his case, indicating
                                       - 30 -
that he did not believe it was "legitimate" to mess around with

HUD's random-sampling procedure:

     Fitzpatrick conceded knowing that REAC used a random-sample

      methodology for its inspections.

     He admitted knowing (thanks to a letter he got from REAC)

      that REAC would "inform" CHA "of the units that have been

      selected for inspection on the day of the inspection" —

      repeat, "on the day of the inspection."    He conceded knowing

      (thanks to that same letter) that REAC would come up with

      those to-be-inspected units from an "on-site" sample drawn on

      inspection day.

     He initially denied telling the grand jury that the SWAT team

      inspected all units.   But his grand-jury testimony — read

      into the record at trial — confirmed that he had:       "Every

      time we got ready for a REAC inspection," he told the grand

      jury, "[w]e would go out, be a 'SWAT team,' . . . do

      inspections of all the units . . . ."     First he called this

      part of his grand-jury testimony a "misstatement," and then

      he denied he was talking about SWAT teams at all.

     He also admitted never telling any inspector that he knew in

      advance which units REAC would inspect.




                              - 31 -
     Relatedly, he conceded that if he had told an inspector about

      getting the list in advance, then "perhaps" the inspections

      would be "void."

     And he admitted never checking with HUD or with CHA's legal

      counsel to see if Morosco's plan was legit.

           As for Morosco's case, we need not say much.   Being "an

actively certified REAC inspector" Morosco was "very familiar with

the REAC inspection process" (quotes lifted from an email he sent

to an REAC inspector; Morosco did not testify, remember) — with

HUD making clear that an inspector's giving "property owners . . .

the sample of units ahead of time, so that [they] can clean up the

units to be inspected," constitutes "gaming" the system, which is

an "illicit activit[y]" (quotes lifted from a HUD instructor

training guide).    In other words, as the government notes, the

evidence showed that he knew his actions were forbidden by HUD

because they could defeat the random inspection's very purpose.

His theory below (expressed in his counsel's closing argument) was

that while he had varied from HUD protocol, no regulation or law

criminalized his conduct — a theory that he resurfaces here.   But

because the judge — without reversibly erring — did not instruct

the jury that Morosco had to know that he was committing a federal

crime (more on that later, in the mens-rea section), this theory



                              - 32 -
can in no way lessen the strength of the government's evidence

against him.

                                    The Net Result

            We know that if "record review leaves the conscientious

judge in grave doubt about the likely effect of an error," we

should treat the error "as if it affected the verdict." See O'Neal

v. McAninch, 513 U.S. 432, 435 (1995) (adding that "'grave doubt'

. . . mean[s] that, in the judge's mind, the matter is so evenly

balanced that he feels himself in virtual equipoise as to the

harmlessness of the error").                But — given the minimal role and

prejudicial effect that the judge's line-crossing remark had here

(again,     he     made    the      comment    pretrial,         well   before      jury

deliberations; checked with prospective jurors who said they knew

something about the case; and instructed seated jurors to consider

each defendant's fate separately), and given the relative strength

of the government's case compared with the defendants' (what with

the government's putting in evidence undermining Fitzpatrick's

position and cross- and recross-examining him so effectively, plus

the   government's        showing    that     Morosco     knew    his   actions     were

forbidden    and    that    it   mattered      not   if    he    knew   that   he   was

committing a federal crime) — we believe that the guilty verdicts

returned here were "surely unattributable" to the judge's error.



                                        - 33 -
See Ofray-Campos, 534 F.3d at 26 (quoting Sullivan v. Louisiana,

508 U.S. 275, 279 (1993)).

           On to the next claim, then.

                      Credibility-Bolstering Claim

           Like Shum, Richard Russell, the previously-mentioned CHA

maintenance official, cooperated with investigators and testified

before the grand jury too.     Believing that Russell was a "probable

government witness," Fitzpatrick's lawyer moved pretrial to have

counsel   appointed   to   represent   him.   She   argued   that   as   an

"unindicted co-conspirator" Russell needed counsel "to advise him

regarding his potential Fifth Amendment right not to testify."

And Fitzpatrick's lawyer explained at a pretrial hearing that she

intended to cross-examine Russell "about what his understanding is

of what's going to happen to him, if anything, for testifying" and

about "whether he has some understanding that he is going to walk

away from this without getting his hair mussed or whether he

genuinely has no idea that he's placing himself at risk."

           The judge (we are told) met privately with him to see if

Russell wanted counsel. Hard on the heels of this meeting, Russell

got a lawyer.   And sometime before trial started, Russell entered




                                 - 34 -
into   an   immunity      agreement    with    the    government     covering   his

testimony.

             At trial the prosecutor asked Russell about the immunity

agreement near the end of his direct testimony.                      After Russell

said — without objection — that he had testified about these CHA

"matters" previously, the prosecutor asked:                     "Did you testify

differently?"       Russell answered "no."           Fitzpatrick's counsel then

objected.     But the judge overruled his objection.

             Near   the    end   of   her     cross-examination       of   Russell,

Morosco's lawyer brought up the immunity agreement and introduced

it into evidence.         Russell then agreed with Morosco's lawyer that

the agreement "indicates that in return for testifying [he] will

not be prosecuted."

             On redirect examination, Russell acknowledged that the

immunity agreement got signed "last week," that the government had

not "promised anything" before then, that law enforcement had

interviewed him "about REAC," and that he had earlier testified

before the grand jury pursuant to a subpoena.                  Over Fitzpatrick's

counsel's    objection,      Russell    answered       "yes"    to   the   question

whether he had "testif[ied] essentially to the same matters that

[he] had testified here today[.]"               And again over Fitzpatrick's




                                      - 35 -
counsel's objection, Russell testified that he had told the truth

to the grand jury.

          Later, the judge told the parties why he had let Russell

testify about "his prior statements to the grand jury." Expressing

regret for having spoken to Russell about the counsel-appointment

matter (because doing so had "intruded the Court into [Russell's]

choices about how he wanted to present himself in this case"), the

judge intimated that Fitzpatrick's lawyer had engineered Russell's

immunity agreement by the motion to appoint counsel and then

"exploited" the situation by hinting to the jury that Russell's

"statements here were the subject of some form of promises, reward

and inducement, and, inferentially," that his "prior statements

would be somehow less than credible" and "perhaps inconsistent."

And the judge said that he had overruled counsel's objections on

the   prior-consistent-statements   questions   "to   rectify   that

litigation gavotte or strategy."

          Fitzpatrick contends that the judge basically let the

prosecutor bolster Russell's credibility at trial by letting him

testify that he had told the grand jury the truth, a textbook

example of an abuse of discretion — or so Fitzpatrick thinks. See,

e.g., United States v. Simonelli, 237 F.3d 19, 28 (1st Cir. 2001)

(discussing the judge's "discretion" in this area); United States

v. DeSimone, 488 F.3d 561, 574 (1st Cir. 2007) (noting that we

                              - 36 -
review decisions to admit evidence for abuse of discretion).          He

notes — and the government agrees — that the challenged testimony

was admissible if it had "some rebutting force beyond the mere

fact that the witness has repeated on a prior occasion a statement

consistent with his trial testimony."    See Simonelli, 237 F.3d at

27-28 (quoting United States v. Pierre, 781 F.2d 329, 331 (2d Cir.

1986)). But he is adamant that his lawyer never attacked Russell's

credibility so as to make "consistency" an issue — "[t]o the

contrary," writes Fitzpatrick, "the defense took the position that

Russell gave truthful testimony," noting how "counsel for both

defendants   relied   upon   Russell's   testimony    in   closing     as

corroboration for the theories of defense."          Also, Fitzpatrick

says, the judge was wrong in thinking that his attorney had

masterminded the immunity agreement via the counsel-appointment

motion, let alone that she had done so to challenge Russell's

credibility — all she had done, according to Fitzpatrick, was to

raise some concerns about Russell's potential "exposure."            And,

Fitzpatrick quickly adds, while his counsel did say that any

immunity agreement would be fodder for cross-examination, that

does not mean that she would have suggested that Russell is a liar

— counsel could have simply appealed to the jury's sympathy, for

example by highlighting the "unfairness" of punishing one person



                               - 37 -
(Fitzpatrick)     when     another     "with     a    comparable    level   of

culpability" (Russell) escaped prosecution.

            The government counters that because defense lawyers

usually use immunity agreements to attack a witness's credibility,

the judge abused no discretion in allowing the prosecutor to show

on direct examination that Russell had not changed his testimony

after getting immunity. And as for Russell's testimony on redirect

examination, by then Morosco's lawyer had mentioned the immunity

agreement   and   had    introduced    it     into   evidence,   "implied[ly]"

attacking Russell's credibility — or so the government asserts.

            We need not referee this tussle, however.              And that is

because even assuming (without deciding) that the judge did err,

the mistake was harmless.      "A non-constitutional evidentiary error

is harmless" if "it is highly probable" that the mistake "did not

influence the verdict."       United States v. Piper, 298 F.3d 47, 56

(1st Cir. 2002).        Fitzpatrick, remember, argues that his lawyer

did not torpedo Russell's credibility at trial but instead "took

the position" that Russell had testified "truthful[ly]" — and he

notes that his attorney and Morosco's went so far as to "rel[y]

upon   Russell's        testimony"     during        closing     argument   to

"corroborat[e]" the defense's "theories."              If so, then evidence




                                     - 38 -
that Russell had testified consistently in the past could only

have helped Fitzpatrick — hence our harmless-error holding.3

           With that said, we move right along.

                 Prejudicial-Cross-Examination Claim

           At trial, Fitzpatrick's counsel did his best to destroy

Shum's credibility, telling the jury during his opening statement,

for example, that Shum was a "conniv[er]" who had "very corruptly

handled [CHA's] books" to help McLaughlin out.          And during cross-

examination by the government, Fitzpatrick himself said that Shum

had "kind of skewed his [Shum's] testimony."            Fitzpatrick then

conceded that earlier he had "talk[ed]" and "jok[ed]" with Shum

outside the courtroom, that CHA had sued him and Shum civilly over

"this inspection-rigging business," and that the two men were

"commiserating" about the suit.       Fitzpatrick's lawyer protested,

saying "I think this is improper." Overruling counsel's objection,

the judge gave a limiting instruction, telling jurors that "the

nature of the case opens up questions of the relationships between

various   of   the   persons   who   have   testified    here   and   their




3 Hoping to show harmfulness, Fitzpatrick argues that stamping the
error harmless "fails to appreciate the impact on the jury of
knowledge" that prosecutors "had deemed Russell, but not
Fitzpatrick, worthy of protection from criminal charges." But the
jurors learned about Russell's immunity deal when he said "yes" to
the unobjected-to question whether he was "testifying today
pursuant to an immunity agreement." So this argument is a no-go.
                                 - 39 -
relationships      now,"     and      so        they     could     consider        the

Fitzpatrick/Shum "relationship[]" and the "regard" they had for

each other.

            Fitzpatrick     now    argues       that   the   judge    should     have

excluded this testimony.          As he sees it, the evidence had little

or no probative value but was highly prejudicial since the jury

"would have inferred" that CHA had sued him because he had actually

played a role in the inspection-rigging scheme.                  See Fed. R. Evid.

403 (providing that a judge "may exclude relevant evidence if its

probative value is substantially outweighed" by other things, like

"a danger of . . . unfair prejudice").             His is a difficult argument

to win, however, given how our review here is tempered by deference

and looks only for abuses of discretion, see United States v.

Rodríguez-Soler, 773 F.3d 289, 293-94 (1st Cir. 2014) — indeed,

the degree of the judge's discretion in an evidentiary ruling like

this   is   "particularly"    wide,       see    Sprint/United       Mgmt.   Co.    v.

Mendelsohn, 552 U.S. 379, 384 (2008).

            That   Fitzpatrick      was    still       friendly    with   Shum     and

apparently thought him an ally in the civil suit helped counter

the defense's credibility attacks.              So the complained-of testimony

had probative value.       And as for prejudice, yes, the testimony had

some of that too — most evidence is prejudicial to one side or

another, courts commonly say.              See, e.g., Rodríguez-Soler, 773

                                     - 40 -
F.3d at 296.       But because jurors obviously already knew that the

government had criminally indicted Fitzpatrick on the inspection-

rigging scheme, we see little indication of unfair prejudice from

the testimony about the scheme also triggering a yet-unadjudicated

civil case.       Certainly we see no unfair prejudice "substantially"

outweighing the testimony's probativeness — particularly given the

judge's unobjected-to instruction clarifying that jurors could

consider the testimony insofar as it related to Fitzpatrick and

Shum's relationship.        See, e.g., United States v. Mehanna, 735

F.3d   32,   64    (1st   Cir.   2013)   (upholding   the   judge's   ruling,

highlighting his limiting instruction); United States v. Tejeda,

974 F.2d 210, 214 (1st Cir. 1992) (same).         The bottom line is that

this is not one of those "rare[]" and "extraordinarily compelling"

situations requiring our intervention.          See Mehanna, 735 F.3d at

59 (quoting United States v. Pires, 642 F.3d 1, 12 (1st Cir. 2011))

(internal quotation marks omitted).4




4 Struggling to avoid the inevitable, Fitzpatrick suggests that a
Ninth Circuit case — United States v. Bailey, 696 F.3d 794 (9th
Cir. 2012) — calls for a different result. A criminal case, Bailey
held that "inconclusive allegations of prior similar behavior"
found in a civil complaint are not admissible as prior bad acts
under Fed. R. Evid. 404(b).      See 696 F.3d at 799-802 & n.6.
Prosecutors in Bailey "used the [prior] complaint to prove intent."
Id. at 802.      Fitzpatrick's prosecutors did no such thing.
Consequently Bailey holds no sway here.
                                    - 41 -
                         Mens-Rea Claim5

          At oral argument before us, Morosco (through his lawyer)

conceded that while what he did (giving CHA the list of to-be-

inspected units before the inspection) "does not appear to be

innocent," he "did not see it as criminal."   That tees up his mens-

rea argument, which is sort of a corollary to his void-for-

vagueness claim:    Morosco contends that section 371's defraud

clause — which, to repeat, outlaws conspiracies "to defraud the

United States, or any agency thereof in any manner or for any

purpose" — lacks a mens-rea requirement.      And, he intimates, to

cure this problem, the judge should have told jurors (but did not)

that they could only convict if they found that he knew his actions

constituted a crime — an instruction, he says, that would have

resulted in his acquittal, because, as he knew, no HUD regulation

criminalized giving housing-authority officials a list of to-be-

inspected units before the inspections.    Color us unconvinced.

          Mens rea (for the uninitiated) is the mental state —

"knowingly" or "willfully," for example — required to convict.

The idea behind the mens-rea requirement "is that a defendant must

be 'blameworthy in mind' before he can be found guilty" — an idea

that "is 'as universal and persistent in mature systems of law as



5 Fyi:   "Mens rea" is Latin for "guilty mind."         Black's Law
Dictionary 1075 (9th ed. 2009).
                              - 42 -
belief in freedom of the human will and a consequent ability and

duty of the normal individual to choose between good and evil.'"

See Elonis v. United States, 135 S. Ct. 2001, 2009 (2015) (quoting

Morissette v. United States, 342 U.S. 246, 250, 252 (1952)).   So

important is this concept that we will usually read criminal

statutes as implicitly requiring proof of mens rea even when they

do not have a mens-rea component explicitly written into them, id.

— though in doing so we read into them "only that mens rea which

is necessary to separate wrongful conduct from 'otherwise innocent

conduct,'" id. at 2010 (quoting Carter v. United States, 530 U.S.

255, 269 (2000)).

          But "[t]his is not to say that a defendant must know

that his conduct is illegal before he may be found guilty."    Id.

Far from it.   Instead, he "generally must 'know the facts that

make his conduct fit the definition of the offense.'" Id. (quoting

Staples v. United States, 511 U.S. 600, 608 n.3 (1994)).   We say

"generally," however, because in certain situations — like where

a statute presents a danger of criminalizing apparently innocent

acts — we sometimes require proof that the defendant knew his

conduct infracted a specific law.      See, e.g., Cheek v. United

States, 498 U.S. 192, 200-01 (1991).

          Back to our case.   Essentially parroting a pattern-jury

instruction, the parties — Morosco included — asked the judge to

                              - 43 -
tell the jury that a section-371 conviction requires proof that

the defendant acted "willfully," i.e., with "bad purpose, either

to disobey or to disregard the law."                See Nancy Torresen, 2015

Revisions to Pattern Criminal Jury Instructions for the District

Courts   of        the   First    Circuit     119     (2015),     available      at

http://www.med.uscourts.gov/pdf/crpjilinks.pdf                      (instruction

4.18.371(3)); see generally United States v. Charlton, 502 F.3d 1,

3 n.2 (1st Cir. 2007) (noting that the pattern instructions, though

often helpful, "have not been officially adopted by th[is] court").

And the judge agreed to do just that.            First, though, he told the

jurors that section 371 reaches conspiracies to defraud that "have

been agreed upon willfully to impair, impede or defeat the proper

operation of the federal government by . . . deceit, craft,

trickery,     or    dishonest    means."    He      also   told   them   that   the

government had to prove "two types of intent":                     an intent to

"willfully and knowingly join[] the conspiracy" and "an intent to

violate, whether reasonable or not, . . . the underlying" section-

371 offense.       As for what "willfully" means, the judge said that

     [t]o act willfully . . . means to act voluntarily and
     intelligently and with the specific intent that the
     underlying crime, that is, interfering with the proper
     operation of the [HUD] program, . . . be committed. That
     is, when we talk about acting "willfully," we talk about
     acting with bad purpose either to disobey or disregard




                                     - 44 -
     the law, and not to act simply because of ignorance, or
     accident, or mistake.

          Defending the judge's charge, the government (to quote

its brief) says that section 371 neither explicitly nor implicitly

"require[s] 'willful' action" — a "knowing[]" mens rea suffices —

so, the government asserts, the instruction here actually required

prosecutors to prove "a level of mens rea" higher than what the

statute demands.6   Interesting as the government's thought may be,

the only mens-rea issue relevant here is the one Morosco raises:

i.e., his claim that the judge should have said more than he did,

instructing them that to convict they had to find that he knew his

actions were not just improper (he basically concedes that they

were) but were "criminal."     The problem for Morosco is that he

never asked for such an instruction, meaning we review only for

plain error — a hard-to-meet standard that requires a person in

his shoes to show "error, plainness, prejudice to [him] and the

threat of a miscarriage of justice."    See United States v. Torres–




6 For support, the government cites out-of-circuit cases holding
that a section-371 prosecution does not require "willful" intent,
see United States v. Khalife, 106 F.3d 1300, 1303 (6th Cir. 1997);
United States v. Cyprian, 23 F.3d 1189, 1201-02 (7th Cir. 1994);
United States v. Derezinski, 945 F.2d 1006, 1012 (8th Cir. 1991)
— though the government acknowledges, at least implicitly, that
the judge's "[t]o act willfully" instruction essentially tracks
the one we approved in another conspiracy-to-defraud case
involving section 371. See United States v. Monteiro, 871 F.2d
204, 208 (1st Cir. 1989).
                               - 45 -
Rosario, 658 F.3d 110, 116 (1st Cir. 2011); see also United States

v. Frady, 456 U.S. 152, 163 (1982) (noting that plain error means

an error so obvious that a judge is "derelict in countenancing it,

even absent the defendant's timely assistance in detecting it").

But Morosco cites no authority — and we know of none — saying that

the mens rea for a case like his is that the defendant knew his

conduct constituted a crime.     So the situation here is not within

a country mile of plain error — i.e., an "'indisputable'" error by

the judge, "given controlling precedent."      See Correa-Osorio, 784

F.3d at 22 (quoting United States v. Jones, 748 F.3d 64, 70 (1st

Cir. 2014), which in turn cited United States v. Marcus, 560 U.S.

258, 262 (2010)).

           We are not done with "willfully," however.

                     Supplemental-Instruction Claim

           After deliberating for about two hours, the jury sent

the judge a note saying, "Can we have an expanded definition of

what   constitutes    'willfulness'   in   regards   to   this   charge?"

Admitting that he was "not exactly sure what 'expanded'" meant,

the judge talked with the parties' attorneys and proposed "simply

repeat[ing] what I said before here, to which no objection was

made . . . ." Because the jury had sought an "expanded definition,"

lawyers for Fitzpatrick and Morosco asked the judge to say more.



                                 - 46 -
Fitzpatrick's attorney offered some language.7           But the judge

declined    to   take   counsel's    suggestion,   concluding   that   the

recommendation did not add usefully to what he proposed to say.

Fitzpatrick's lawyer then asked the judge to caution the jurors

that they should not regard the supplemental instruction "as a

substitute for the earlier instruction . . . ."        Calling counsel's

request "silly" — because, the judge said, the earlier instruction

and the supplemental instruction were "the same thing" — the judge

then gave the jury a written supplemental instruction, which read

(cross-outs omitted):

       To act "willfully" means to act voluntarily and
       intelligently and with specific intent that the
       underlying crime — conspiracy to impair, impede and
       defeat the proper operation of the physical condition
       assessment of federally-funded housing units of the
       Chelsea Housing Authority by the United States
       Department of Housing and Urban Development’s Real
       Estate Assessment Center ("REAC") — be committed, that
       is to say with bad purpose, either to disobey or to
       disregard the law and not because of ignorance, accident
       or mistake.

The jury returned guilty verdicts roughly an hour later.



7   Here is what Fitzpatrick's lawyer proposed:
       An act or failure to act is, quote, willful, unquote, if
       done voluntarily and intentionally, and with the
       specific intent to do something the law forbids, or with
       specific intent to fail to do something the law required
       to be done; that is to say, with bad purpose either to
       disobey or to disregard the law. The burden to prove
       intent, as well as all other elements of the crime, rests
       with the government.
                                    - 47 -
              Fitzpatrick   thinks     that    the    judge's    actions    here

constituted an abuse of discretion, the standard (the parties

agree) that governs our oversight of preserved claims, see United

States v. Rivera-Hernández, 497 F.3d 71, 83 (1st Cir. 2007), with

unpreserved     claims    getting    plain-error      review.      Ultimately,

though, we see no reason to reverse.

              Fitzpatrick's lead argument is that the judge should

have given an "expanded" definition of "willfully" since that is

what the jury asked for.         But he does not tell us what the judge

should have said differently in defining that term — e.g., he does

not argue that the judge should have given the supplemental

instruction that counsel suggested.           And given this situation, we

can hardly say that his argument adds up to an abuse of discretion.

Cf. generally Lussier v. Runyon, 50 F.3d 1103, 1111 (1st Cir. 1995)

(saying that, "[i]n general, the abuse of discretion framework is

not appellant-friendly"); Dopp v. Pritzker, 38 F.3d 1239, 1253

(1st   Cir.    1994)   (emphasizing    that    that    most   "appellants    who

consider themselves aggrieved by discretionary decisions of the

district court . . . are destined to leave this court empty-

handed").

              Conceding   that   the   judge    "did    not     wrongly    define

'willfully'" in the original charge, Fitzpatrick next blasts the

judge for (supposedly) "omitt[ing] the thrust of the defense,"

                                     - 48 -
first by not reminding the jury that conviction required "dual

intent" — i.e., proof that he had "knowingly and willfully joined

the conspiracy," plus had "the specific intent to commit the

underlying crime"; and then by "omitting the earlier emphasis"

that "'mere presence'" at the scene of a crime does not implicate

the   bystander     in   that        offense    (the   judge   had    given   a    "mere

presence"    charge      in    his     original      instructions).      Fitzpatrick

preserved neither claim, however.                    And he makes no attempt to

explain how he satisfies the requisites of plain error.                           We are

under no obligation to do his work for him.                     See, e.g., United

States v. Etienne, 772 F.3d 907, 918 n.7 (1st Cir. 2014); United

States v. Calderón-Pacheco, 564 F.3d 55, 58 (1st Cir. 2009); accord

Citizens Awareness Network, Inc. v. United States, 391 F.3d 338,

354 (1st Cir. 2004).

             Lastly, Fitzpatrick argues that the judge should have

warned the jury that the supplemental instruction was not a

substitute    for     the      original        instruction.      Perhaps      such    an

instruction might be called for when a judge "amplifie[s] or

explain[s]" the original instruction. See United States v. Parent,

954 F.2d 23, 27 (1st Cir. 1992) (quoting Beardshall v. Minuteman

Press Int'l, Inc., 664 F.2d 23, 29 (3d Cir. 1981)).                           But even

Fitzpatrick    admits         that    the    judge's    supplemental     instruction

essentially    mimicked         the     original,      unobjected-to     "willfully"

                                            - 49 -
charge. And he cites no case — or any persuasive reason — requiring

that a judge must give the pined-for warning in a situation like

ours.

            What this all means is that Fitzpatrick's supplemental-

instruction claim has no legs.        But there is still work for us to

do.

                             Sentencing Claim

            Relying on USSG § 3B1.2, Fitzpatrick asked the judge at

sentencing to give him a two-level "minor role" reduction when

calculating his guidelines offense level.           With that reduction,

his recommended sentencing range would be 10-16 months, rather

than 15-21 months.         The government objected to Fitzpatrick's

request.

            Ultimately,    the   judge   declined   to   give   the    minor-

participant discount — though he did call the issue "close," saying

"with a couple of different wrinkles maybe it would come out a

little differently."       The judge's reasoning was straightforward:

Taking a "holistic" look at "the nature of the agreement" and what

"this particular individual" had done "to further the criminal

enterprise," the judge concluded that Fitzpatrick "play[ed] the

role of a high-level functionary" who took "relevant information"

from    Morosco   "and   pass[ed]   it   on."   The   judge     also   called

Fitzpatrick's doings "necessary," stressing that he "did not think

                                    - 50 -
that this undertaking could have been successful without" the

"activity" Fitzpatrick "chose" to perform.             Focusing on relative

culpability, the judge found that "at least the people who were

indicted,      and    perhaps    others,   shared      the   same     level   of

significance, core significance to the activity, although some had

more significant jobs than others."            And the judge suggested that

"to the degree that this [analysis] needs to be refined further,"

he would do it "in the context of variance or departure" —

"[v]ariance, probably."

            Turning to the variance issue, the judge considered

Fitzpatrick's        arguments   as   measured    against    the    controlling

criteria in 18 U.S.C. § 3553(a).           That Fitzpatrick's case "is a

jail case seems to be" the sentencing guidelines' "judgment," the

judge said.      But, he added, "I am not sure that they adequately

reflect the particulars of this case and the nature of this case."

The judge regarded Fitzpatrick's crime as "very serious."                But he

found   that    Fitzpatrick's     life   story   and   family      circumstances

justified some leniency.         And though convinced that he would not

re-offend, the judge concluded that Fitzpatrick had to get some

jail time to deter others from committing similar crimes.                 Using

McLaughlin's 12-month sentence as sort of a "lodestar," the judge

decided to vary downward from Fitzpatrick's 15-21 month range and



                                      - 51 -
give him 3 months in prison — with a 1 year period of supervised

release to follow.

             Later, Fitzpatrick asked the judge to stay his sentence

pending the outcome of his appeal, arguing (among other things)

that a proposed amendment to section 3B1.2's commentary supported

a minor-role reduction.       But the judge denied the motion, saying

that Fitzpatrick's request for a minor-participant adjustment "was

essentially immaterial to the sentence imposed, which was in any

event well below the guideline that would have resulted even had

the reduction been granted" — and "[t]hat was because" the judge

"did not view the applicable guidelines (which . . . are likely to

be changed by amendment shortly) as adequately capturing relative

culpability in the unique circumstances of this case."                     So,

wrapping up, the judge emphasized that the issue Fitzpatrick

"raise[d] about the guideline — even if close as a factual matter

at the nisi prius level — did not affect the sentence . . .

imposed."

             After   the   judge's    ruling,   the    federal   sentencing

commission did amend the commentary to section 3B1.2. Pertinently,

that amendment says that judges should not deny a minor-role

adjustment    "solely"     because   the   defendant   was   "'integral'   or

'indispensable'" without considering whether he was "substantially



                                     - 52 -
less   culpable     than   the     average    participant       in     the   criminal

activity."    See USSG, supp. app. C, amend. 794, at 118.

             According to Fitzpatrick, this amendment is "critical"

to his case, because in refusing to give him the minor-participant

discount, the judge found that he had played a "necessary" role

and that the conspiracy could not have been "successful" without

him.   And he asks us to remand so that the judge can reconsider

giving him a minor-role discount in light of the amendment.                        The

government opposes his remand request.8

             The   parties   skirmish      over   whether       the    amendment   is

"clarifying" or "substantive," because only "clarifying amendments

—   amendments     that    are    purely     expository     —    may    be    applied

retroactively."      See United States v. Cabrera-Polo, 376 F.3d 29,

32 (1st Cir. 2004); see also United States v. Crudup, 375 F.3d 5,

8-10 (1st Cir. 2004).            We need not grapple with that question.

Even assuming (without granting) that the amendment is clarifying,

we think that Fitzpatrick's remand argument is not a winner.                    Here

is why:    As we said a second ago, the amendment declares that




8 We should say that no jurisdictional problem lurks here, because
Fitzpatrick has not started his three-month prison stint.
Fitzpatrick, you see, asked us early on to stay his sentence
pending appeal. And we, in turn, entered orders staying his self-
report date pending our decision on the motion and setting an
expedited briefing schedule.    His stay motion is still pending
before us. So, for obvious reasons, we now deny it as moot.
                                      - 53 -
judges should not reject a minor-participant reduction "solely"

because       the     defendant's        conduct         was     "'integral'      or

'indispensable'" without pondering whether he was "substantially

less   culpable      than   the    average     participant       in   the   criminal

activity."     But the judge did consider (as the amendment requires)

Fitzpatrick's culpability in relation to his codefendants, finding

that   they    all   "shared      the   same     level   of    significance,   core

significance to the activity."

              Seeking a way around the problem, Fitzpatrick argues

that the judge focused more on the "significance" of his role in

the conspiracy than on his culpability in relation to his comrades.

But looking at the sentencing transcript, we see that for page

after page the judge and the lawyers actually discussed the

relative culpability among the codefendants — which throws cold

water on this argument.           Also missing the mark is Fitzpatrick's

claim that the judge did not focus on factors like "the degree to

which the defendant participated in planning and organizing and

exercised decision-making authority" (one of the nonexhaustive

list of factors for a judge to consider in deciding whether to

make a minor-role adjustment).           The parties spent significant time

during sentencing on the planning, organizing, and decision-making

issues, and we can infer the judge considered and rejected defense

counsel's points before selecting the sentence.                       Cf. generally

                                        - 54 -
United States v. Jiménez–Beltre, 440 F.3d 514, 519 (1st Cir. 2006)

(en banc) (indicating that we can infer that the judge considered

a defendant's sentencing claim "by comparing what was argued by

the parties . . . with what the judge did").

                             Wrap Up

          With that and at long last, we affirm Fitzpatrick's

conviction and sentence, and we affirm Morosco's conviction too.

Also, as we discussed above, we deny as moot Fitzpatrick's earlier-

filed motion asking us to stay his sentence pending appeal.




                              - 55 -